IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43536

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 514
                                                )
       Plaintiff-Respondent,                    )   Filed: May 2, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ESTEVAN JUNIOR REYNA,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Bruce L. Pickett, District Judge.

       Judgment of conviction and concurrent unified sentences of ten years, with three
       years determinate, for felony operating a motor vehicle while under the influence
       and five years, with two years determinate, for felony eluding a police officer,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Estevan Junior Reyna pled guilty to felony operating a motor vehicle while under the
influence, Idaho Code §§ 18-8004, 18-8005(9), and felony eluding a police officer, I.C. § 49-
1404(1)(2)(c). The district court imposed concurrent unified sentences of ten years, with three
years determinate, for driving under the influence and five years, with two years determinate, for
eluding. Reyna appeals, contending that his sentences are excessive.




                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Reyna’s judgment of conviction and sentences are affirmed.




                                                   2